Name: 81/624/EEC: Council Decision of 23 July 1981 replacing an alternate member of the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-13

 Avis juridique important|31981D062481/624/EEC: Council Decision of 23 July 1981 replacing an alternate member of the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions Official Journal L 229 , 13/08/1981 P. 0005++++COUNCIL DECISION OF 23 JULY 1981 REPLACING AN ALTERNATE MEMBER OF THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 81/624/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1365/75 OF 26 MAY 1975 ON THE CREATION OF A EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 1 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 MARCH 1980 APPOINTING , FOR THE PERIOD ENDING ON 16 MARCH 1983 , THE MEMBERS OF THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS ( 2 ) , WHEREAS THE COUNCIL WAS INFORMED ON 13 JULY 1981 THAT AN ALTERNATE MEMBER'S SEAT ON THE ADMINISTRATIVE BOARD OF THE ABOVEMENTIONED FOUNDATION IN THE " EMPLOYERS " REPRESENTATIVES' CATEGORY HAD BECOME VACANT AS A RESULT OF THE RESIGNATION OF MR NYGAARD , HAVING REGARD TO THE NOMINATION SUBMITTED ON 13 JULY 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR KJELD HOLM IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS IN PLACE OF MR NYGAARD FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 16 MARCH 1983 . DONE AT BRUSSELS , 23 JULY 1981 . FOR THE COUNCIL THE PRESIDENT N . LAWSON ( 1 ) OJ NO L 139 , 30 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 78 , 25 . 3 . 1980 , P . 17 .